 In the Matter of MONTGOMERY WARD & CO., INCORPORATEDandUNITEDRETAIL,WHOLESALE AND DEPARTMENTSTOREEMPLOYEES OFAMERICA, LOCAL No. 269Case No. R-3691.Decided May 20,191Jurisdiction: retail merchandising industry.Investigation and Certification of Representatives: existence of question: re-fusal to accord union recognition until it is established that the unionrepresents a majority of the employees; election necessary.Unit Appropriate for CollectiveBargaining:all employees of the Company'sDenver, Colorado, retail store and retail warehouse, excluding the manager,group merchandisers, department heads, supervisors, temporary part-timeemployees, leased-department employees and detectives.Mr. Paul S. Kuelthau,for the Board.Mr. Brooks Wynne,of Chicago, Ill., for the Company.Mr. Fred K. He ff erly,of Denver, Colo., for the Union.Mr. Gerard J. Manacle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petitions duly filed by United Retail,Wholesale and Department Store Employees of America, Local No.269, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees ofMontgomery Ward & Co., Incorporated, Denver, Colorado, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Thomas S. Wilson,Trial Examiner.Said hearing was held at Denver, Colorado, onApril 2, 1942.The Company and the Union appeared, participated.and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial errors and are hereby affirmed.'1Subsequent to the hearing, the Company,theUnion,and the Board'sattorneyentered into a stipulation for the correction of certain errors in the transcript oftestimony.The Board hereby orders that the stipulation be made a part of the recordand that the transcript be corrected in accordance with the stipulation.41 N. L.It.B., No. 28.122 MONTGOMERY WARD' & CO., INC.123Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT-1.THE BUSINESS OF THE COMPANY.. MontgomeryWard & Co., Incorporated, an Illinois corporationwith its principal executive office in Chicago, Illinois, is engaged inthe distribution of merchandise throughout the United States andmany foreign countries through the media of mail-order houses andretail stores,': . In connection -with - such- distribution, the -Companyoperates 9 mail-order houses and more than 600 rental stores. - Thisproceeding involves the retail store and retail warehouse of the Com-pany in Denver, Colorado.During the year 1941,'the net sales ofthe Denver retail store were in excess of $4,500,000, of which $35,955represented: merchandise sold and shipped to points outside the Stateof Colorado.During the same period, the Denver retail store re-ceived 90 ' percent of its merchandise from outside the State ofColorado.--'11. ,THE ORGANIZATION INVOLVEDUnited RetailWholesale and Department -Store Employees ofAmerica, Local No. 269, is a labor organization affiliated with theC. I. 0., admitting to membership employees of the Coriipany.III.THE QUESTION CONCERNING REPRESENTATIONFrom October'1939 to June 1941 the Company and' tie'Unionsettled "a 'number`of- employees'grievances.Since the latter' 'date,however, the'Company has refused to meet with the Union until itis established that'the Union,represents a majority of the employeesin an appropriate bargaining unit.'A statement of the Regional Director,introduced into'evidence atthe hearing,indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2(6) and(7) of the National LaborRelations Act.2 Thereport^of the Regional Director states that the Union submitted 131 application-for-membership cards ; that all cards appear to bear genuine signatures; _and that 122of the cards bear the names of persons appearing on the Company's February 12, 1942,pay ioll.Approximately 240 persons are employed in the unit claimed by the Union tobe appropriate.I 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDitIV: THE APPROPRIATE' UNITThe Company and the Union agree that employees in the Denverretail store and retail warehouse constitute an appropriate unit, andthat the manager,-operating manager, and merchandisingmanager,should be excluded therefrom.The Union would exclude and theCompany include, however, the following employees and groups ofemployees :-1.Group merchandisers.3There are two groupmerchandisers,each of whom is responsible for, and has direct supervision of, a cer-tain number of sales departments in all matters concerningmerchan-dising, displays, and selling.We find thatgroup merchandisers aresupervisory employees and, as such, should be excluded from the unit.2.Department heads,'supervise the work of employees in theirrespective departments.The same degree of authority is exercisedby all department heads and all have powerto recommend the hiringor discharging of employees in their departments.We find that de-partment heads are supervisory employees and, as such, should beexcluded from the unit.3.Personnel department employees.The personnel department in-terviews applicants for work, helps to determine the efficiencyratingsof employees, calls part-time employees to work, and handles allother matters relating to personnel.The Union does not admit theseemployees to membership.Under the circumstances, we find thatpersonnel department employees should be excluded from the unit.'4.Temporary part-time employees.The Company carries on thepay roll as temporary part-time employees those employees who work"one or two days at various times" prior to the pay-roll date.TheUnion contends that only those part-time employees who work "agood deal over50°Joof the year" are regular-part-time employees,and that all other part-time employees are temporary part-timeemployees.We are of the opinion and find that employees who workregularly in each pay-roll period, if only ofce, are regularpart-timeemployees and should be included in the unit, but that employees notso regularly -employed are temporary part-time employees and, assuch, should be excluded fi om the unit.5.Store detectivesare used primarily to guard against shop-liftingon the sales floor, and also perform other police or detective work.We find that they should be excluded from the unit.6.Marion Williams, Thelma Cathey, Marie Selby, Leona Cleer,andEva Freemansupervise and are responsiblefor the workof from 4aAlso referredto in therecord as floor supervisorsAlso referred to in the record as department managersa Cf.Matter of Creamery Package' Manufacturing Companyand SteelWorkers OrganizingCommittee,C. I.0, 34 N.L. R B 108 MONTGOMERY WARD & CO., INC.125to 20 employees in various divisions of the departments., They havethe power to recommend the hiring . or discharging of employees.We find that these 5 employees are supervisory employees and, assuch, should be excluded from the unit.7.Victor Shellingeris designated in the record as display manager,but it does not appear that he has any supervisory duties.We findthat he should be included in the unit.There are also a manufacturer's representative,Herrod Bates,andsome employees -of departments which are leased by the Companyto other persons, whose exclusion has, not been specifically requested.Bates operates a counter exhibiting Dr. Scholl's products, but it doesnot appear 'that he exercises any supervisory functions.The Com=pany pays only half his salary, the Dr. Scholl Company paying theother half.We shall include him in the unit.As to the leased-department employees, they are paid by and are under the supervisionof the persons leasing the departments.We shall exclude them fromthe unit.We find that all employees of the Company's Denver retail storeand retail warehouse, excluding the manager, operating manager,merchandising manager, group merchandisers, department heads,supervisors, temporary part-time employees, personnel-departmentemployees, leased-department employees, and detectives, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion "herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series-2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with MontgomeryWard S, Co., Incorporated, Denver, Colorado, an election by secretballot shall be conducted as early as possible, but not later than thirty 126DECISIONS OF NATIONAL LABOR RELATIONS BOARD(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-second Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Reg-ulations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including any suchemployees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented for the purposes ofcollective bargaining by United Retail, Wholesale and DepartmentStore Employees of America, Local No. 269.